      Case 1:17-cv-00120-MW-CAS Document 39 Filed 04/27/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

CHAD A. ROLLINS,

      Plaintiff,

v.                                          Case No. 1:17cv120-MW/MAF

ANDREW SAUL, Commissioner
of Social Security,

     Defendant.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 36. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s motion for attorney’s

fees pursuant to 42 U.S.C. § 406(b)(1)(A), ECF No. 32, in the amount of $19,844.00

is GRANTED with the condition that Plaintiff’s attorney is directed to




                                        1
      Case 1:17-cv-00120-MW-CAS Document 39 Filed 04/27/20 Page 2 of 2




refund the smaller (EAJA) fee ($4,654.08) if it was received.” The Clerk shall also

close the file.

       SO ORDERED on April 27, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge




                                        2
